                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


GARY M. NORTHINGTON, #193035,

                    Plaintiff,

                                               CASE NO. 2:19-CV-12329
v.                                             HONORABLE PAUL D. BORMAN

BADAWI KHADER ABDELLATIF, et al.,

               Defendants.
___________________________________/

     ORDER GRANTING PETITIONER’S MOTION FOR EXTENSION
     OF TIME TO FILE A NOTICE OF APPEAL, BUT DENYING HIS
     MOTIONS FOR DISQUALIFICATION AND RECONSIDERATION

      This matter is before the Court on Plaintiff’s motion for an extension of time

to file a notice of appeal, as well as his motions for judicial disqualification and for

reconsideration concerning the Court’s October 11, 2019 decision denying his

application to proceed without prepayment of the filing fee and dismissing without

prejudice his civil rights complaint pursuant to the three strikes provision of 28

U.S.C. § 1915(g).

      Plaintiff seeks an extension of time to pursue an appeal because he has

difficulty preparing written pleadings due to his medical condition. Under the

Federal Rules of Appellate Procedure, a notice of appeal must be filed with the

federal district court within 30 days after the judgment or order appealed from is
entered. See Fed. R. App. P. 4(a)(1)(A). A federal district court may extend the

time to file a notice of appeal if a party so moves no later than 30 days after the

time prescribed expires and that party shows excusable neglect or good cause. See

Fed. R. App. P. 4(a)(5)(A). Plaintiff filed his motion for extension of time within

30 days the Court’s decision and thus satisfies the time requirement of Federal

Rule of Appellate Procedure 4(a)(5). Additionally, he shows excusable neglect

and/or good cause for his request. The Court therefore GRANTS Plaintiff’s

motion for an extension of time to pursue his appellate rights. Plaintiff must file

his notice of appeal by December 10, 2019. See Fed. R. App. P. 4(a)(5)(C).

      Plaintiff seeks judicial disqualification because he believes that the Court is

biased against him in this matter. Disqualification or recusal of a district judge is

governed by 28 U.S.C. § 455. Subpart (a) of that statute provides that “[a]ny

justice, judge, or magistrate of the United States shall disqualify himself in any

proceeding in which his impartiality might reasonably be questioned.” 28 U.S.C. §

455(a); see generally Liteky v. United States, 510 U.S. 540 (1994). Subpart (b) of

that statute provides, in relevant part, that a district judge “shall also disqualify

himself . . . [w]here he has a personal bias or prejudice concerning a party. . . .” 28

U.S.C. § 455(b)(1). This standard is objective and is not based upon the subjective

view of the party seeking recusal. United States v. Dandy, 998 F.3d 1344, 1349

(6th Cir. 1993).

                                            2
      Plaintiff alleges bias based upon the Court’s rulings in his other pending

litigation, as well as this case. “[J]udicial rulings alone almost never constitute a

valid basis for a bias or partiality motion . . . unless they display a deep-seated

favoritism or antagonism that would make fair judgment impossible.” Liteky, 510

U.S. at 555. Plaintiff fails to show that the Court’s handling of his legal cases

demonstrates such a deep-seated antagonism. He fails to establish that a

reasonable person would find that prejudice or bias exists or to otherwise present

facts to support recusal or disqualification. See Burton v. Jones, 321 F.3d 569, 577

(6th Cir. 2003). He merely dislikes the Court’s handling and rulings in his cases.

Such complaints provide no basis for judicial disqualification, particularly as to his

post-judgment motions. Accordingly, the Court DENIES Plaintiff’s motion for

judicial disqualification.

      Lastly, Plaintiff seeks reconsideration of the Court’s decision denying him

leave to proceed without prepayment of the filing fee and dismissing without

prejudice his civil rights complaint under the three strikes rule. A motion for

reconsideration which presents issues already ruled upon by the Court, either

expressly or by reasonable implication, will not be granted. See Hence v. Smith, 49

F. Supp. 2d 547, 550 (E.D. Mich. 1999); Czajkowski v. Tindall & Assoc., P.C., 967

F. Supp. 951, 952 (E.D. Mich. 1997). Plaintiff raises such issues in his motion.

The Court, however, properly ruled on the three strikes issue for the reasons stated

                                           3
in its prior decision. Plaintiff fails to meet his burden of showing a palpable defect

by which the Court has been misled or his burden of showing that a different

disposition must result from a correction thereof, as required by Local Rule

7.1(h)(3). Accordingly, the Court DENIES Plaintiff’s motion for reconsideration.

      IT IS SO ORDERED.



Dated: October 28, 2019                       s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Judge




                                          4
